                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION


    BRENDA J. COOPER, ET AL.                                                PLAINTIFFS

    versus                                        Civil Action No. 4:16-cv-52-DMB-JMV

    MERITOR, INC., ET AL.                                                  DEFENDANTS
 

 

                                            ORDER
       The Court having considered the current status of this case finds the Case Management
Order deadlines should be and are hereby amended as follows:
         Summary Judgment Motions deadline          4/12/19
         Final pretrial conference                  5/3/19 at 10:00 a.m.
All other deadlines, including the 5/14/19 trial date, remain unchanged.
         SO ORDERED this 14th day of March, 2019.


                                     /s/ Jane M. Virden
                                     U. S. Magistrate Judge
